Citation Nr: 1820666	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-26 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David Williams, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to November 2007.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a November 2012 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran presented testimony at a hearing before the undersigned in May 2016.  A transcript of the hearing is associated with the claims file.  

This matter was most recently before the Board in August 2016 and has been returned for appellate consideration.   

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of entitlement to service connection for a TDIU.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  TDIU

The Veteran seeks entitlement to a TDIU.

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16 (b).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

The Veteran is service-connected for (1) post-traumatic stress disorder (PTSD), rated at 50 percent, (2) degenerative disc disease lumbar spine status post fusion (low back disability), rated at 20 percent, (3) status-post left shin stress fracture (left shin disability), rated at 10 percent, (4) status-post right shin stress fracture (right shin disability), rated at 10 percent, (5) tinnitus, rated at 10 percent, (6) residuals of left epididymal cyst removal with scrotum pain and erectile dysfunction, rated as noncompensable, (7) residual scar from lumbar fusion associated with degenerative disc disease lumbar spine status post fusion, rated as noncompensable.  The combined evaluation for these disabilities is 70 percent.  As such, the Veteran meets the preliminary schedular criteria for consideration for entitlement to a TDIU.  See 38 C.F.R. § 4.16.  

Thus, the Veteran may be awarded a TDIU if evidence shows that his service-connected disabilities preclude substantial and gainful employment.  The Board finds that the competent evidence of record does support such a conclusion.  

The Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) provided that the Veteran was employed as cable technician from March 2007 to March 2010.  The Veteran noted that he became too disabled to work in 2010.  The highest level of education achieved by the Veteran is one year of college.  

The Veteran underwent VA examinations related to his service-connected low back disability, right shin disability, left shin disability, erectile dysfunction in February 2012.  The examiner found that the Veteran's left shin disability, right shin disability, or erectile dysfunction did not impact his ability to work.  However, the examiner found that the Veteran's low back disability did impact his ability to work due to severe limitations in standing, walking, bending, and lifting.  

The Veteran underwent a VA vocational assessment in August 2016.  The Counselor opined that the Veteran's service-connected disabilities materially contribute to the impairment of his employability.  Moreover, the Counselor also found that the Veteran has a serious employment handicap and achievement of his vocational goal is not currently reasonably feasible.  The Counselor noted the Veteran's past employment history that included his military position and work as cable service technician.  The Veteran reported that he did not want to participate in a vocational assessment because the Veteran believed that he could not attend school or work due to his chronic pain.  

The Vocational Rehabilitation Counselor (VRC) opined that the Veteran's impairments to his employability were due to his service-connected disabilities and his deficiencies in his education and training.  Furthermore, the VRC provided that the Veteran had limited transferable skills, limited formal education, or training.  Therefore, the VRC held that the Veteran did not have the training to be competitive with others who have marketable skills.  She identified the Veteran physical limitations of lifting, carrying, pushing, pulling, climbing, balancing, stooping, kneeling, crouching, crawling, standing, walking, and sitting as potential limiting factors to the Veteran's employability due to his service-connected disabilities.  The VCR also highlighted the Veteran's complications dealing with crowds and insomnia as additional impairments to his employability.  

The VRC opined, "his (the Veteran) service-connected disabilities have caused a substantial impairment that affects the Veteran's efforts to obtain and maintain employment consistent with his interest, aptitude, and ability. The Veteran's service-connected disabilities and limitations have placed him at a competitive disadvantage when competing for employment."  Moreover, the VCR any efforts to place the Veteran in a job-training program would be futile due to impairments to his concentration and motivation due to his service-connected disabilities.  To that end, the VRC held that the Veteran's service-connected disabilities substantially contribute to the Veteran's inability to find suitable employment.   

The Veteran underwent a VA Social Work and Industrial Survey in December 2016.  The Veteran also identified low quality sleep due to his service-connected PTSD and back pain contributed to his decision to retire and inhibit him from working.  He further stated that sometimes he sleeps 2 hours and other times he sleeps the whole day.  He also reported that the complications with his service-connected back have impacted his ability to attend and focus on school.  At that time, the Veteran expressed stress from a recent divorce and financial issues, such as foreclosure and bankruptcy.  

The examiner held that the Veteran's "PTSD symptoms (anxiety and nightmares) and pain from his lower back contribute to insomnia and poor sleep which impact his ability to maintain employment."  The examiner also provided that the Veteran also has a diagnosis of depression, which is not service-connected, that affects his sleep quality as well, but the examiner was unable to say what percentage of the sleep impairment was due to the service-connected disabilities or his depression.  The examiner also identified physical limitations due to back pain, anxiety due to large crowds, and insomnia as issues impacting the Veteran's social functioning.   

The Veteran provided testimony regarding his eligibility for a TDIU at a May 2016 Board hearing.  The Veteran reported that constant chronic low back pain prevents him from gaining employment.  The Veteran also stated that he worked as a cable man before the back pain became too great.  He reported working at a call center, but had complications due to extreme insomnia, depression, and anxiety, and was terminated.  The Veteran stated that he is unable to do manual labor jobs and sitting too long makes him uncomfortable.  The Veteran also reported that his PTSD contributed to his inability to obtain his bachelor's degree as well.  

In light of the above, the Board finds that the Veteran's service-connected disabilities render him unable to secure and maintain substantial and gainful employment.  In making this finding, the Board gives great probative weight to the August 2016 VA vocational assessment.  The VRC opined that the Veteran's service-connected disabilities, and his limited work history, education, and training impaired the Veteran's ability to secure and maintain substantial and gainful employment.  The physical limitations in the areas of lifting, carrying, pushing, pulling, climbing, balancing, stooping, kneeling, crouching, crawling, standing, walking, and sitting coupled with the symptoms of insomnia and anxiety directly impaired the Veteran's employability.  The VRC also provided that the Veteran's symptomology also impacted the Veteran's ability to educate or train for another profession.  The December 2016 VA Social Work and Industrial Survey and the Veteran's testimony in his May 2016 Board hearing support the VRC's opinion of the Veteran's employability.  The impact of the Veteran's service-connected disabilities on his employability is well documented, and the Board resolves the benefit of the doubt in favor of the Veteran in this case.  Therefore, the Board finds the Veteran's service-connected disabilities render the Veteran unable to secure and follow substantial and gainful employment.  

Based on the foregoing, the Board finds the evidence has shown that the Veteran would be unable to obtain and maintain employment based on his service-connected disabilities.  The appeal is granted.








ORDER

Entitlement to TDIU is granted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


